DETAILED ACTION
This is in reference to communication received 08 September 2021 and email received 09 September 2021. Claims 23 – 42 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bear et al. US Publication 2014/0257921 in view of Mischuk et al. US Publication 2014/0025478.

Regarding claims 23 and 39, Bear teaches system and method for for analyzing the commercial importance of individuals (influence) or interactive websites (website of the influencer) comprising:
A scoring server characterized by being connected by a network to a subscriber terminal, a social networking service(SNS) server (Bear, social influencer analysis system)
Bear does not explicitly teach content provision terminal. However, Mischuk teaches system and method for distributing, to  an influence, a marketing message related to a good or service [Mischuk, 0009]. Also, Mischuk teaches a merchant server, media server  and tracking 
Bear in view of Mischuk teaches system and method further comprising:
A scoring server characterized by being connected by a network to a subscriber terminal, a social networking service(SNS) server (Bear, social influencer analysis system), and a content provision terminal (Mischuk, 0009, Fig. 2 and associated disclosure], wherein the scoring server comprises: 
a computer [Bear, Fig. 1 and associated disclosure]; 
a program which upon execution by the computer 
(a) communicates a usage data request to the SNS server (Bear, the social data may be generally acquired from the social network systems data from social network systems are received into the system) [Bear, 0027]; 
(b) acquires usage data from the SNS server, the usage data representing usage of the SNS by a subscriber (Bear, data from social network systems are received into the system. The data can be received from any type of social data source, including for example, websites such as a social network or blog or web feed ( e.g., Facebook, Twitter, Blogger, and RSS)) [Bear, 0027];
(c) creates a score of the subscriber's information communicativity based at least in part on the usage data (Bear, Influencers are then identified at 206. Social influence is a numerical score calculated using many variables in social media assigned to a person in order to stack rank or group the individuals on social media) [Bear, 0035];
(d) receives content from the content provision terminal (Mischuk, distributing, to an influencer, a marketing message related to a good or service) [Mishuk, 0080];
(e) provides at least a portion of the received content to the subscriber terminal (Mischuk, distributing, to an influencer, a marketing message related to a good or service) [Mishuk, 0080];
(f) recreates the subscriber’s information communicativity score each time the content is provided from the content provision terminal using a feedback data regarding an acceptance of the content, feedback data regarding an evaluation of the content, an action history regarding a content introduction posting on the SNS server, and responses to the content introduction posting actions on the SNS server in relation to the content provided to the subscriber terminal as feedback elements (Mischuk, enabling sharing of the message in a manner that enables tracking of actions taken by users to which the message is shared (406); tracking sharing of the message by the influencer ( 408); tracking actions related to the message taken by users to which the message was shared by the influencer (410)) [Mischuk, 0080, Fig. 4 and associated disclosure];
(g) notifies the content provision terminal of the recreated communicativity score (Mischuk, The social CRM system 110 generates one or more reports that reflect the impact of one or more influencers related to actions taken with respect to the marketing message and the economic characteristics related to sharing events that resulted in actions taken with respect to the marketing message (1106). The social CRM system 110 outputs the one or more generated reports (1108)) [Mischuk, 0110, Fig. 11, and associated disclosure];
(h) thereby improving an SNS targeting functionality accuracy of searching SNS subscribers using the recreated communicativity score (Bear, At 222, the results of the referral and participation analysis can be used to update the commercial importance score for the individual. This provides a feedback process that allows for a .  

Regarding claim 24, Bear in view of Mischuk teaches system and method, wherein the score is calculated based on at least one of: 
a posting amount, 
a posting frequency, and 
a number of responses in one or more SNS services provided by the SNS server
(Mischuk, enabling sharing of the message in a manner that enables tracking of actions taken by users to which the message is shared (406); tracking sharing of the message by the influencer ( 408); tracking actions related to the message taken by users to which the message was shared by the influencer (410)) [Mischuk, 0080].  

Regarding claims 25, Bear in view of Mischuk teaches system and method, wherein the action history comprises a posting and sharing action directed to the SNS server
(Mischuk, enabling sharing of the message in a manner that enables tracking of actions taken by users to which the message is shared (406); tracking sharing of the message by the influencer ( 408); tracking actions related to the message taken by users to which the message was shared by the influencer (410)) [Mischuk, 0080], and the one or more responses to the action comprise reaction operations 2performed by friends or followers of the subscriber communicating to the SNS server including one or more of: browsing, inputting comments, and sharing actions (Mischuk, Engagement can be based, for example, on a percentage of followers of an influencer who respond to a message related to a brand that is shared by the influencer) [Mischuk, 0075].  

Regarding claim 26, Bear in view of Mischuk teaches system and method, wherein the score is calculated based on actions during a predetermined period in the past (Bear, Influencers are then identified at 206. Social influence is a numerical score calculated using many variables in social media assigned to a person in order to stack rank or group the individuals on social media) [Bear, 0035].  

Regarding claim 27, Bear in view of Mischuk teaches system and method, wherein re-creating the score comprises performing a calculation based on a number of responses to the subscriber's actions of posting from the subscriber terminals to the SNS service, and wherein said number of responses is provided by the SNS server (Mischuk, enabling sharing of the message in a manner that enables tracking of actions taken by users to which the message is shared (406); tracking sharing of the message by the influencer ( 408); tracking actions related to the message taken by users to which the message was shared by the influencer (410)) [Mischuk, 0080, Fig. 4 and associated disclosure].  

Regarding claim 28, Bear in view of Mischuk teaches system and method, wherein re-creating the score comprises performing a calculation using information obtained from a questionnaire about the content provided to the subscriber terminal (Mischuk, Engagement can be based, for example, on a percentage of followers of an influencer who respond to a message related to a brand that is shared by the influencer) [Mischuk, 0075].  

Regarding claim 29, Bear in view of Mischuk teaches system and method, wherein re-creating the score comprises performing a calculation using a presence or absence of browsing action of the subscriber terminal with respect to contents (Mischuk, enabling .  

Regarding claim 30, Bear in view of Mischuk teaches system and method, wherein the content provision terminal filters the subscriber providing the content based on the subscriber registration information and the score calculated (Bear, Influencers are then identified at 206. Social influence is a numerical score calculated using many variables in social media assigned to a person in order to stack rank or group the individuals on social media) [Bear, 0035].  

Regarding claim 31, Bear in view of Mischuk teaches system and method, wherein re-creating the score comprises performing a calculation based on a value for each category type of the content (Mischuk, enabling sharing of the message in a manner that enables tracking of actions taken by users to which the message is shared (406); tracking sharing of the message by the influencer ( 408); tracking actions related to the message taken by users to which the message was shared by the influencer (410)) [Mischuk, 0080, Fig. 4 and associated disclosure].  

Regarding claim 32, Bear in view of Mischuk teaches system and method, wherein re-creating the score comprises performing a calculation using category strengths for each category type as parameters of scoring (Mischuk, enabling sharing of the message in a manner that enables tracking of actions taken by users to which the message is shared (406); tracking sharing of the message by the influencer ( 408); tracking actions related to the .  

Regarding claim 33, Bear in view of Mischuk teaches system and method, wherein the content includes at least one of: 
a discount service offering, 
a free ticket offering, or 
an advertisement content
(Bear, the marketing activities may involve sending of discount or coupon codes to the identified influencers, where the discount/coupon codes have an identification numbers that are unique to specific influencers.) [Bear, 0024].  

Regarding claim 34, Bear in view of Mischuk teaches system and method, wherein the program calculates the score, when the SNS service provided by the SNS server does not disclose the data for calculating the subscriber's information communicativity, by automatically visiting the SNS site of the subscriber, and by reading text data (Bear, The data can be received from any type of social data source, including for example, websites such as a social network or blog or web feed ( e.g., Facebook, Twitter, Blogger, and RSS)) [Bear, 0027], and by extracting at least one of: 
a number of followers, 
a number of friends, 
a posting amount, 
a posting frequency, or 
a number of responses
.  

Regarding claim 35, Bear in view of Mischuk teaches system and method, wherein the scoring server automatically reads the web page of a follower by tracing the subscriber's follower link and 4extracts data for calculating the subscriber's information communicativity (Mischuk, enabling sharing of the message in a manner that enables tracking of actions taken by users to which the message is shared (406); tracking sharing of the message by the influencer ( 408); tracking actions related to the message taken by users to which the message was shared by the influencer (410)) [Mischuk, 0088].  

Regarding claim 36, Bear in view of Mischuk teaches system and method, wherein the score calculated is provided in accordance with requests from an external server (Mischuk, The social CRM system 110 generates one or more reports that reflect the impact of one or more influencers related to actions taken with respect to the marketing message and the economic characteristics related to sharing events that resulted in actions taken with respect to the marketing message (1106). The social CRM system 110 outputs the one or more generated reports (1108)) [Mischuk, 0110, Fig. 11, and associated disclosure].  

Regarding claims 37, Bear in view of Mischuk teaches system and method, wherein a parameter of category strength for each category type is provided in accordance with requests from an external server (Mischuk, the user of the report 2000 can .  

Regarding claim 38, Bear in view of Mischuk teaches system and method, wherein the scoring server transmits a dedicated code generated according to subscriber registration information composed of tags or alphanumeric characters to the subscriber terminal, and when there are inquiry requests from other computers, responds with the score of the subscriber corresponding to the dedicated code, and causes other computers to show the score of the subscriber by communicating with the tag (Mischuk, the user of the report 2000 can use the control 2002 to select another criteria for which to view top influencers) [Mischuk, 0140].  

Regarding claim 40, Bear in view of Mischuk teaches system and method, further comprising prioritizing subscribers based on SNS communicativity and at least one of: 
age, 
gender, 
marital status, 
interests, 
parental status
(The data 302 can include sentiment data 304, social profile data 306, and demographic data 308) [Mischuk, 0074].  

Regarding claim 41, Bear in view of Mischuk teaches system and method, wherein a basic communicativity score is calculated based on at least 
a number of friends, 
a number of posts in a specified time period, and a 
number of responses in a specified time period, and 
wherein the communicativity score depends on the basic communicativity score and the feedback elements
(Mischuk, enabling sharing of the message in a manner that enables tracking of actions taken by users to which the message is shared (406); tracking sharing of the message by the influencer ( 408); tracking actions related to the message taken by users to which the message was shared by the influencer (410)) [Mischuk, 0080].  

Regarding claim 42, Bear in view of Mischuk teaches system and method, wherein a sum of responses in a specified time period to a top subset of posts is considered to be the number of responses (Mischuk, enabling sharing of the message in a manner that enables tracking of actions taken by users to which the message is shared (406); tracking sharing of the message by the influencer ( 408); tracking actions related to the message taken by users to which the message was shared by the influencer (410)) [Mischuk, 0080].



Response to Arguments

Upon further consideration of applicant’s amended claimed invention, it is deemed that the amended claims overcome the rejection under 35 USC 112(b).

Upon further consideration of applicant’s amended claimed invention, it is deemed that the amended claims overcome the rejection under 35 USC 101.

Applicant’s arguments with respect to claim(s) 23 - 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Bughin et al. published article “A new way to measure word-of-mouth marketing” teaches that word-or-mouth equity is sum of volume times social impact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

September 10, 2021